            Case 4:19-cv-00892-HSG Document 35 Filed 04/04/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       P laint[ffs,                      Case    o.: 4: 19-cv-00892-HSG

                       V.


        DONALD J. TRUMP, President of the                DECLARATION OF ELIZABETH J.
United States, in his official capacity; PATRICK         WALSH
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M . NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.



       My name is Elizabeth J. Walsh and I declare:


       I.       My name is Elizabeth J. Walsh. The facts set forth in this declaration are based on

my personal knowledge. If called as a witness, I could and would testify competently to these

facts . Any opinions contained in this declaration reflect my personal opinion and judgment.

       2.       I reside in El Paso, Texas near Sunland Park, New Mexico in close proximity to

the United States-Mexico border.

       3.       I have been an active member of the Sierra Club since 1993 having served on a

number of volunteer committees. For example, I was a national Sierra Club Board member from

May 2012-2018, serving as fifth officer 2015-2016 and treasurer from May 2016-May 2018. I

am currently the volunteer co-lead of the Our Wild America campaign, a member of the national

Finance and Risk Management Board Advisory Committee, a member of the national Sierra



                                                - 1-
             Case 4:19-cv-00892-HSG Document 35 Filed 04/04/19 Page 2 of 5



Club Wildlife & Endangered Species Activist Team (WESACT), the Executive Conunittee of

the El Paso Regional Sierra Club Group, as well as actively working with the borderlands team. I

have been involved in various advocacy and academic discussions, protests, and meetings

regarding the border region, including being co-organizer of a Sierra Club Border Wall event

hosted by the WESACT team in south Texas in 2008, and was the lead presenter on the Border

Wall and Wildlife forum at the Universidad Autonoma de Ciudad Juarez in October 2008.

       4.        My professional career is dedicated to environmental issues. Since 1994, I have

been a tenured professor in biological sciences at a Texas university. I moved to the area after

completing my Ph.D. in Environmental Biology at the University of Nevada, Las Vegas.

        5.       My work and advocacy on behalf of wildlife in the border region goes back more

than a decade. I was active in advocating for environmental and wildlife interests during prior

border fencing projects under the George W. Bush administration in the early 2000s.

       6.        For more than fifteen years I have also co-hosted the Animal Concerns of Texas

radio show on KTEP-El Paso, the El Paso National Public Radio affiliate. The show focuses on

animal interests and issues, including environmental concerns and the impact on wildlife. I have

frequently featured the impacts of the border wall on news segments of the show.

       7.        As part of my professional and academic work I routinely visit and study the

border area immediately west of El Paso, Texas in New Mexico along Route 9 which parallels

the border. It is my understanding that this is referred to as El Paso Sector Project 1. I supervise

several ongoing and long-term biology studies in this area with graduate students on the aquatic

diversity of ephemeral wetlands known locally as playas. I also study habitat fragmentation and

population trends of several indigenous lizard species, Uta stansburiana and Aspidoscelis

marmorata, in this same region.



                                                -2-
             Case 4:19-cv-00892-HSG Document 35 Filed 04/04/19 Page 3 of 5



        8.       In addition, I utilize this same area for recreational and non-professional purposes,

primarily bird watching and hiking. This includes observing a wide range of species that call the

border area their home, including road runners, scaled quail, Southwestern willow flycatcher,

and other species. I visit the New Mexico and Texas border areas routinely as part of my bird

watching activities, and have done so since I moved to El Paso in the early 1990s.

       9.        I am aware that President Trump declared a national emergency on February 15,

2019 in order to construct a border wall all along the U.S.-Mexico border. I understand that the

U.S. Department of Homeland Security (DHS) intends to commence wall construction in its El

Paso Sector which is adjacent to and in close proximity to where I lead biology studies with my

students and where I frequently birdwatch and hike.

        10.      Border wall construction in the El Paso Sector, especially Project I , would

negatively impact the scientific playa studies I have overseen for many years because a wall

could impede vital natural drainage patterns for the playas. Similarly, construction and

maintenance of a border wall would continue to degrade the natural dynamic of the playa pools

and their associated ecosystems.

        11.      Border wall construction would further fragment and degrade the lizard species'

habitat I and my students have studied for many years.

        12.     I have personally observed the adverse impacts caused to wildlife by earlier

border wall projects in Texas. I am also aware of scientific studies and other information

demonstrating such adverse impacts, as well as the cascading negative ramifications to areas

adjacent to barriers. These areas tend to have high levels of human disturbance, including roads,

lighting, and removal of vegetation, which further expand negative impacts of barriers on

wildlife populations. Thus, the adverse impact of wall construction in the El Paso Sector of New



                                                 -3-
          Case 4:19-cv-00892-HSG Document 35 Filed 04/04/19 Page 4 of 5



Mexico will not just adversely impact my personal interests and ability to enjoy the wildlife in

this area, but also my interest in enjoying and recreating in a large geographic zone in the El

Paso Sector that I also routinely visit and intend to continue to visit in the future, including for

scientific research as well as for wildlife watching and hiking.

        13.     I am also aware that barriers to wildlife movement exacerbate the current

extinction threats posed by human-altered landscapes and human activities. Scientists warn that

animals whose ranges will be halved by the border wall will be impeded in their abi lity to

reproduce with other members of their species, thereby creating a shallower gene pool and

heightening the chance of inbreeding.

        14.     Based on my deep concerns about the negative environmental impacts associated

with border wall construction near New Mexico Route 9 in the El Paso Sector, I am familiar with

the litigation filed by the Sierra Club and other organizations which challenges DHS's unlawful

construction of a border wall. As I understand it, DHS has announced it will commence

construction in the El Paso Sector for Proj ect I .

        15.     I would object to the federal government's plans to construct a border wall in

New Mexico's El Paso Sector without engaging in a thorough review of the impacts such

construction would have on the local environment and on vulnerable species that live here. I am

afraid the environmental devastation and loss of biodiversity will negatively impact my aesthetic

enjoyment of borderlands wildlife. I am especially concerned about what will happen when so

many species' habitats are fully and permanently bisected by an impermeable wall. The likely

result-ecological devastation and likely regional extirpation of species -has made me worried

and upset. This concern is magnified because the President has announced an intention to




                                                 -4-
          Case 4:19-cv-00892-HSG Document 35 Filed 04/04/19 Page 5 of 5



construct along the entire southern border. My professional, aesthetic, and recreational interest in

observing all wildlife as well as threatened and endangered species is also severely at risk.

        16.    If DHS constructs a wall in New Mexico's El Paso Sector, I will be injured

professionally, aesthetically, recreationally, and morally, as set forth in the previous paragraphs

of this declaration. The only way to redress these injuries is to declare the declaration of a

national emergency invalid and enjoin construction of the wall.

Dated: April 3, 2019
                                                             J. Walsh, Ph.D.             -....:::::___




                                                -5-
